DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 01/20/22 is acknowledged.  The traversal is on the ground(s) that the requirement does no show that the search and examination of the claims cannot be made without serious burden.  This is not found persuasive because as stated in the restriction requirements, the invention have different classification and searching method steps is different from searching structural limitations of a device claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/20/22.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations  “a chip reference terminal”, “chip reference voltage terminal”, “package reference terminal” and “package reference voltage terminals” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites on the two last lines “wherein each of the pair of reference conductive structures are coupled with a chip reference terminal and a package reference terminal.”. This limitation is not understood. First, it is unclear what is the difference between the “a chip reference terminal” and the “chip reference voltage terminal” recited priorly, and also the difference between the “a package reference terminal” and the “package reference voltage terminals” recited priorly. The specification generally made mentions of both recitations in each instance but there are no specific labeled structures in the drawings and associated description to clearly distinguish them, and it is clear that such critical 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanduz et al. (US 7,081,650).

a.	Re claim 1, Palanduz et al. disclose a semiconductor chip package comprising: a chip 50 comprising a chip input voltage terminal (pads of die 50 connected to power 

b.	Re claim 2, the plurality of reference conductive structures are coupled to a ground reference voltage (Vss) and the plurality of input conductive structures are coupled to a power supply voltage (Vcc, i.e. positive voltage) (see figs. 1-2B and related text, noting that ground and negative voltage are sometimes interchangeable in the art).

c.	Re claims 3, 4 and 5, it is the Examiner position that one can find a S shape and I shape in one of the input conductive structures, and a T shape in one of the reference conductive structures as illustrated in annotated fig. 3 below.

    PNG
    media_image1.png
    839
    1168
    media_image1.png
    Greyscale


d.	Re claim 6, the plurality of input conductive structures and the plurality of reference conductive structures are encased in a molding material 170 (or 170&140).

e.	Re claim 7, Palanduz et al. do not appear to explicitly disclose that the plurality of input conductive structures, the plurality of reference conductive structures, and the molding material have the same height. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the protruding portions of 205A and 205B under 140 to be imbedded into the bottom side of 140 and coplanar with said bottom side of 140, and this in order to reduced, thus minimize, the overall height of the package on figs. 2A-B (se MPEP 2144.I&II). This 

f.	Re claim 8, it is the Examiner position that figs. 1-2B of Palanduz et al. are merely an example of their invention, and as such and noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art via a non-inventive duplication of essential working part (see MPEP 2144.04.VI) to have duplicated the pattern of vias 205A and 205B in the width or width and length direction(s) of fig. 1 based on the number of vias 205A&205B needed and such that there would be a pattern of 205A-205B-205A-205B-205A in the width direction (see MPEP 2144.I&II). This modification would have resulted in having the plurality of input conductive structures being positioned (by its vias 205B in the sequence above) in between a pair of the plurality of reference conductive structures (i.e. the pair constituted by the first and last vias 205A in the sequence above) along a width of the molding material.

g.	Re claim 9, the plurality of input conductive structures, and the plurality of reference conductive structures have a structure length (i.e. length of their horizontal portions) that is less than a molding material length.


i.	Re claim 15 and as best understood in view of 112 1st rejection above, Palanduz et al. disclose a semiconductor chip package comprising (see claim 1 rejection above as to which figures and section to read for each identified element): a semiconductor chip 50 (see claim 1 rejection above as to the obviousness of providing chip 50 as a semiconductor chip) comprising a chip input voltage terminal (pads of chip 50 connected to vias 205B) configured to receive an input voltage and chip reference voltage terminal (pads of chip 50 connected to vias 205A) configured to receive a reference voltage (see remarks in claim 1 rejection above about “configured to receive”); a package substrate 60 comprising one or more package input voltage terminals (terminals of 60 connected to vias 205B) and one or more package reference voltage terminals (terminals of 60 connected to vias 205A), wherein the one or more input voltage terminals are electrically coupled with the input voltage, wherein the one or more reference voltage terminals are configured to receive the reference voltage (“configured to receive” does not structurally distinguish over the reference voltage terminals of Palanduz et al.); and a molded power delivery module 90A (see remark in claim 1 rejection above about “molded”) arranged between the package substrate and the semiconductor chip and comprising an input conductive structure 205B (second one from left to right in the second row of the sequence of vias 205A-205B on fig. 1; in the alternative, the input conductive structure is the via 205B previously identified and its associated horizontal extensions embedded in dielectric 170) and a pair of reference reference conductive structure of the pair of reference conductive structures is coupled with a chip reference voltage terminal and a package reference voltage terminal (explicit in view of figs. 1-2B).

j.	Re claim 16, the reference conductive structures are narrower (by their vertical narrower portion) than the input conductive structure (the vertical narrower portions of 205A make vias 205A narrower than vias 205B when compared to the widened pad portions of vias 205B).

h.	Re claims 17 and 18, see respective claims 3 and 4 rejections above.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanduz et al. (US 7,081,650) in view of Crisp et al. (US 2006/0138647).

a.	Re claim 10, Palanduz et al. disclose all the limitations of claim 1 as stated above except explicitly that the input conductive structures have a width between 150 µm and 500 µm. But Crisp disclose typical lateral dimension of 100-600 microns for through 

b.	Re claim 11, Palanduz et al. disclose all the limitations of claim 1 as stated above except explicitly that the reference conductive structures have a width between 10µm and 100 µm. But it would have been obvious to one skilled in the art before the effective filing date to have provided the reference conductive structures have a width between 10µm and 100 µm based on the same reasons invoked in claim 10 rejection above.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al. (US 2015/0070863) and Otsuka et al. (US 2004/0264103) disclose semiconductor packages similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899